DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/30/2021 and 05/14/2021 are deemed acceptable for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 30 recites the limitation " said pharmaceutical manufacturing process" in limitation b), limitation c) and limitation e).  There is insufficient antecedent basis for this limitation in the claim. To give antecedent basis for this limitation, limitation a) will be understood as “processing, in a pharmaceutical manufacturing process, active ingredients and inactive ingredients …”
Claims 23-27 recite the limitation "the pharmaceutical hardware system".  There is insufficient antecedent basis for this limitation in the claims. This will be understood as “the pharmaceutical manufacturing hardware system”.
Claims 33-37 recite the limitation "the pharmaceutical software system".  There is insufficient antecedent basis for this limitation in the claims. This will be understood as “the pharmaceutical manufacturing software system”.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (US 9195228 B2), in view of Mlodozeniec et al. (US 4,307,555), Au-Yeung et al. (US 2006/0166331 A1), and Thackston (US 6295513 B1). 
Claim 20 of the instant application and US 9195228 B2 are both directed toward 1) monitoring the data at a critical point the pharmaceutical manufacturing process, 2) compiling a historic record of this data, and 3) analyzing the data against an acceptance criteria. Claim 1 of the instant application adds a further limitation of taking corrective action based on the analysis, however Mlodozeniec et al., of a similar pharmaceutical manufacturing process, teaches taking corrective action based on the analysis (Col. 15, ll. 27-41 active ingredient loading is analyzed and corrective action is taken to produce an increase or decreasing active ingredient loading to maintain a narrow range around the target value (acceptance criteria)). It would be obvious to one of ordinary skill in the art to combine the references to produce a more accurate result by maintaining a narrow range around the target value.
Mapping of limitations from Instant application to US 9195228 B2.
Claim limitation
Instant application

(US 9195228 B2) unless noted
20 a) processing active ingredients and inactive ingredients in a pharmaceutical manufacturing hardware system, whereby the active ingredients and inactive ingredients are monitored to ensure that a predetermined acceptance criteria is achieved; b) monitoring data generated by the pharmaceutical manufacturing hardware system during said pharmaceutical manufacturing process;
1a) monitoring data compiled by a device adapted for use in a pharmaceutical manufacturing process that produces an active ingredient during pharmaceutical manufacture, wherein said active ingredient furnishes a pharmacological effect, wherein said device is located at a critical control point in said pharmaceutical manufacturing process;
c) compiling said data into a historic record of said pharmaceutical manufacturing process;
1b) creating a historic record of the pharmaceutical manufacturing process that produces said active ingredient wherein said historic data comprises said data compiled by said device adapted for use in a pharmaceutical manufacturing processes that produce said active ingredient;
d) analyzing the historic record to provide a comparative analysis against the predetermined acceptance criteria;
1c) providing the historic record to an end user; d) analyzing the data associated with the device to determine whether an acceptance criteria that relates to said active ingredient has been achieved, wherein said acceptance criteria relates to an acceptable quality level or an unacceptable quality level, necessary to accept or reject a lot or a batch of said active ingredient.
e) taking corrective action on said pharmaceutical manufacturing process, wherein said corrective action comprises modifying the pharmaceutical manufacturing hardware system, and whereby the active ingredients and inactive ingredients are prepared into a batch.
Taught by Mlodozeniec et al. (Col. 15, ll. 27-41)
21) wherein the monitoring is continuous.
Taught by Mlodozeniec (Col 29, l. 59 - Col. 30 l. 3)
22) wherein the monitoring is part of a quality control protocol.
Taught by Mlodozeniec (Col 29, l. 59 - Col. 30 l. 3)
23) wherein the pharmaceutical hardware system is a clean-in-place (CIP) system.
3) wherein said device is a clean-in-place system.
24) wherein the pharmaceutical hardware system is a bioreactor.
Au-Yeung ([0077])
25) wherein the pharmaceutical hardware system is a powder blender.
Mlodozeniec (Col. 16, ll. 61-63)
26) wherein the pharmaceutical manufacturing process utilizes a mixing tank.
10) wherein said device is a mixing tank.
27) wherein the pharmaceutical hardware system is filling equipment.
Mlodozeniec  (Fig. 2; 22[Wingdings font/0xE0]23)
28) monitoring a pharmaceutical manufacturing software system
8) wherein said device is filling equipment.
26) wherein the pharmaceutical manufacturing process utilizes a modular cleanroom.
4) wherein said device is a modular cleanroom.
27) wherein the quality assurance determination is based on a quality assurance protocol.
Taught by Mlodozeniec (Col. 15, ll. 27-41)
28) monitoring a pharmaceutical manufacturing software system.
Taught by Mlodozeniec (Col. 13 ll. 60-63)
29) wherein the batch comprises a lot number, control number, or batch number
Taught by Mlodozeniec et al. (Col. 31 ll. 12-17)




Claims 30-40 are similar to the claims above and rejected for the same reasons., the similar limitations are treated the same as claim 1 above.

Examiners notes specific mappings and obviousness rationales, which also apply to the double patenting rejection, can be found for each claim in 102/103 sections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-22, 25, 27-32 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mlodozeniec et al. (US 4,307,555), hereinafter Mlodozeniec.


Regarding claim 20, Mlodozeniec  teaches a method for the preparation of a pharmaceutical comprising,
	a) processing active ingredients and inactive ingredients (Col. 3, ll. 20-24 “Solid, unit dosage forms primarily for oral administration comprising an edible web of paper and/or polymeric materials having deposited thereon or at least partially thereon one or more medicaments”, the webbing is an edible part of the dosage, and considered an inactive ingredient) in a pharmaceutical manufacturing hardware system, whereby the active ingredients and inactive ingredients are monitored to ensure that a predetermined acceptance criteria is achieved (Col 29, l. 59 - Col. 30 l. 3, “on-line quality assurance of the manufacturing includes continuously monitoring parameters of the pharmaceutical for defect”. Fig.2 shown below where the active an inactive ingredients are monitored parts 21 and 25)

    PNG
    media_image1.png
    417
    656
    media_image1.png
    Greyscale

	b) monitoring data generated by the pharmaceutical manufacturing hardware system during said pharmaceutical manufacturing process (Col 29, l. 59 - Col. 30 l. 3, on-line quality assurance of the manufacturing includes continuously monitoring parameters of the pharmaceutical for defect);
	c) compiling said data into a historic record of said pharmaceutical manufacturing process (Col. 31 ll. 24-29 results are computerized. Col. 13 ll. 29-30 also describes that the information is recorded and stored);
	d) analyzing the historic record to provide a comparative analysis against the predetermined acceptance criteria  (Col 31, l. 59 - Col. 32 l. 3 concentration of active ingredients can be recorded and the system can utilize the information to make corrections. Corrections being required is understood as being outside of the acceptance criteria);
	e) taking corrective action on said pharmaceutical manufacturing process, wherein said corrective action comprises modifying the pharmaceutical manufacturing hardware system (Col. 15, ll. 27-41 active ingredient loading is analyzed and corrective action is taken to produce an increase or decreasing active ingredient loading to maintain a narrow range around the target value (quality assurance determination)), and whereby the active ingredients and inactive ingredients are prepared into a batch (Col. 31 ll. 12-17 A batch in accordance with the invention can be the number of dosage units between two  which meet the performance specifications).

Regarding claim 21,  Mlodozeniec  teaches the method of claim 20, wherein the monitoring is continuous (Col 29, l. 59 - Col. 30 l. 3, on-line quality assurance of the manufacturing includes continuously monitoring parameters of the pharmaceutical for defect).

Regarding claim 22, Mlodozeniec  teaches the method of claim 20, wherein the monitoring is part of a quality control protocol (Col 29, l. 59 - Col. 30 l. 3, on-line quality assurance of the manufacturing includes continuously monitoring parameters of the pharmaceutical for defect).

Regarding claim 25, Mlodozeniec  teaches the method of claim 20, wherein the pharmaceutical hardware system is a powder blender (Col. 16, ll. 61-63 “the active ingredient is a dry form is powder” and Fig. 1;12 “Particle size reduction and flow control”).

Regarding claim 27, Mlodozeniec teaches the method of claim 20, wherein the pharmaceutical hardware system is filling equipment (Fig. 2; 22[Wingdings font/0xE0]23 and Col. 10 ll. 63-67 the active ingredient is caused to be forwarded to the container at 23).

Regarding claim 28, Mlodozeniec teaches the method of claim 20, further comprising monitoring a pharmaceutical manufacturing software system (Col. 13 ll. 60-63 “A computer is used to process the signals from the optical system. Suitable algorithms are used to determine the acceptability of the dosage units”).

Regarding claim 29, Mlodozeniec teaches the method of claim 20, wherein the batch comprises a lot number, control number, or batch number (Col. 4, ll. 6-11 “the dosage form of the invention are manufactured by time lot procedures, i.e. a "lot" of dosage forms constitutes the number prepared between two given points in time”. Examiner finds the batch time identifier to be equivalent to a batch number, both can be used to differentiate and order different batches).

Claims 30-32 and 38 are similar to claims 20-22 and 28, respectively, differing in that it is a pharmaceutical manufacturing software system (taught by Mlodozeniec Col. 13 ll. 60-63 – a computer system running algorithms) instead of a pharmaceutical manufacturing hardware system. The limitations are substantially similar therefore rejected for the same reasons.

Regarding claim 37,  Mlodozeniec teaches the method of claim 30, further comprising monitoring a pharmaceutical manufacturing hardware system (Col. 13 ll. 60-63 “A computer is used to process the signals from the optical system. Suitable algorithms are used to determine the acceptability of the dosage units”).

Claim 39 is a non-transitory computer memory (taught by Mlodozeniec Col. 13 ll. 60-63 – a computer system running algorithms) for performing the method of claim 20, therefore rejected for the same reasons.

Claim 40 is a kit for performing the method of claim 20, therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mlodozeniec in view of Barr (US 2003/0018590 A1).

Regarding claim 23, Mlodozeniec teaches the method of claim 20, wherein the pharmaceutical hardware system is a clean-in-place (CIP) system.
	Mlodozeniec does not teach wherein the pharmaceutical hardware system is a clean-in-place (CIP) system.

	Barr teaches wherein the pharmaceutical manufacturing process utilizes a clean- in-place system ([0042] system to remove spent solvent).

	Barr and Mlodozeniec are analogous art because both are directed to the same field of endeavor or problem solving area of pharmaceutical manufacturing.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the clean-in-place system of Barr while performing the pharmaceutical manufacturing process of Mlodozeniec. One of ordinary skill in the art would have been motivated in order to remove or recover spent solvent (Barr [0041] ll. 5-10).

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mlodozeniec in view of Au-Yeung et al. (US 2006/0166331 A1), hereinafter Au-Yeung.

Regarding claim 24, Mlodozeniec  teaches the method of claim 20.
	Mlodozeniec  does not teach wherein the pharmaceutical hardware system is a bioreactor.

	Au-Yeung teaches wherein the pharmaceutical hardware system is a bioreactor  ([0077] the inoculum is used to seed the bioreactor).

	Mlodozeniec and Au-Yeung on are analogous art because both are directed to the same field of endeavor or problem solving area of pharmaceutical manufacturing.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included utilizing the bioreactor of Au-Yeung while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated for pharmaceutical grade manufacture extrachromosomal nucleic acids from cell lysates using flotation to separate and eliminate undesired insoluble cellular debris including chromosomal DNA from the lysates (Au-Yeung, Abstract)..

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mlodozeniec in view of Larson et al. (US 6,180,136 B1), hereinafter Larson.

Regarding claim 26, Mlodozeniec  teaches the method of claim 20
	Mlodozeniec  does not teach wherein the pharmaceutical hardware system is a mixing tank.

	 Larson teaches wherein the pharmaceutical hardware system is a mixing tank (Col. 12 ll. 8-12 “Discrete pass 1 (30) was performed by passing the suspension from one mixing tank through the homogenizer into a second mixing tank”).

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included utilizing the gas system of Larson while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated to analyze ingredients (Larson Col. 11, ll. 19-20).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mlodozeniec in view of Guidance for Industry Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical Ingredients, U.S. Department of Health and Human Services Food and Drug Administration, 58 pages, August 2001, hereinafter Good.


Regarding claim 33,  Mlodozeniec teaches the method of claim 30.
	Mlodozeniec does not teach wherein the pharmaceutical software system is a time- stamped audit trail.

	Good teaches wherein the pharmaceutical software system is a time- stamped audit trail (P. 16, part B “Records of major equipment use, cleaning, sanitation, and/or sterilization and maintenance should show the date, time (if appropriate), product, and batch number of each batch processed in the equipment and the person who performed the cleaning and maintenance”)).

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the acceptance criteria is predetermined by a quality control unit  and the time-stamped audit trail of Good while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated to comply with FDA compliance guidelines.

Claim 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mlodozeniec in view of Thackston (US 6295513 B1).

Regarding claim 34, Mlodozeniec teaches the method of claim 30.
	 Mlodozeniec does not teach wherein the pharmaceutical software system is a LAN.

	Thackston teaches wherein the [[pharmaceutical]] –manufacturing-- software system is a LAN (Col. 9, ll. 25-30 “Network 260 may comprise any network that allows communication amongst the components, and may encompass existing or future network technologies, such as the existing "Internet," "World Wide Web," Wide Area Network (WAN), Local Area Network (LAN)”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a LAN as taught by Thackston while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated to use a known method of connecting to other computing resources to yield predictable results in sharing data.

Regarding claim 35, Mlodozeniec teaches the method of claim 30.
	Mlodozeniec does not teach wherein the pharmaceutical software system is an electronic signature.
	Thackston teaches wherein the pharmaceutical software system is an electronic signature (Col. 17 ll. 8-13 “a digital signature may be associated or included to certify approval of certain items, such as the approved current baseline part design model, the approved final part design model submitted for fabrication, and various supporting specification documents”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a digital signature as taught by Thackston while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated as it “aids configuration control by providing a quick and effective way to determine whether a particular electronic file represents an "approved" version” (Thackston Col. 17, ll. 13-18).

Regarding claim 36, Mlodozeniec teaches the method of claim 30.
	
	Mlodozeniec does not teach wherein the pharmaceutical software system is a user- independent audit trail.
	 Thackston teaches wherein the pharmaceutical software system is a user- independent audit trail (Col. 14, ll. 42-51 “In one embodiment, every time a user accesses or "checks out" a specification or part design model, a "time-stamp" and team member identifier is stored in this module (e.g., see FIG. 11, module 1104). This serves configuration management by providing an electronic "paper trail."”. Examiner notes that while each action is audit and the user is id’d, having a record of all actions would be user independent.)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used an audit trail as taught by Thackston while performing the method of Mlodozeniec. One of ordinary skill in the art would have been motivated as it serves configuration management by providing an electronic "paper trail." (Thackston Col. 14, ll. 42-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668